Title: [1779 December 28. Tuesday.]
From: Adams, John
To: 


      1779 December 28. Tuesday. We went from Castilliana to Baamonde, and found the first part of the Road very bad, but the latter part tolerable. The whole Country We had passed hitherto had been very mountainous and rocky. There was here and there a Valley, and now and then a farm that appeared handsomely cultivated. But in general the Mountains were covered with Furze, and not much cultivated. We were astonished to see so few Trees. There was scarce an Oak, Elm, or any other Tree to be seen, except a very few Madeira Nuts and a very few fruit Trees. At Baamonde we were obliged to rest for the day, to procure a new Axle Tree to one of our Calashes. The House where We were, was better than our last nights lodgings. We had a Chamber for seven of Us to lodge in. We laid our beds upon all the Tables and Chairs in the room and the rest on the floor as last night. We had no Smoke and less dirt than last night, though the floor had never been washed I believe since it was laid. The Kitchen and Stable were below as usual but in better order. The Fire was in the middle of the Kitchen: but the Air-holes pierced thro the Tiles of the Roof, drew up the Smoke, so that one might sit at the Fire, without much inconvenience. The Mules, Hogs, fowls and human Inhabitants, however, all lived together below and Cleanliness seemed never to be regarded.
      We had three Calashes, in Company. In one of them I rode with my two Children John and Charles: In another went Mr. Dana and Mr. Thaxter: In a third Mr. Allen and Samuel Cooper Johonnot. Our three Servants rode on Mules. Sometimes the three Gentlemen mounted the Mules of the Servants, who took our Places in the Calashes, and were as much worse for the Exchange as We were the better. Sometimes the Children rode upon the Mules. And very frequently We were all obliged to walk as much more safe and agreable than Carriages or Saddles. The Calashes were very clumsy and inconvenient, somewhat resembling those in Use in Boston an hundred years ago. There was some finery about them in brass nails and paint. But the Leather was very old, and had never felt Oil since it was made. The Harness was broken in many places and tied together with twine and cords. The Appearance and the Furniture of the Mules were equally curious. Their Ears, Necks, Backs, Rumps and Tails, were shorn close to the Skinn. They were lean, but very strong and sure footed and seemed to be well shod. The Saddles had large Ears and high Rims or Ridges, all round behind the Rider. They had a breast plate before and a Breech band behind. They had large Wooden Stirrips, made like Boxes in a semicircular form bound round with Iron. In these Wooden Boxes, close at one End and open at the other, you inserted your Foot,  which is well defended by them from rain and Sloughs. We had magnificent Curb Bridles to two or three of the Mules; the rest were guided by Haltars, and there was an Halter as well as a Curb Bridle to each of the others. There were Wallets or Saddle bags made with Canvas on each mule in which We carried Bread and Cheese, Meat, Knives and Forks, Spoons, Apples and Nutts. Indeed We were obliged to carry on our Mules, in a Waggon that attended Us, or in the Calashes, through the whole of this Journey, our own Beds, Blanketts, Sheets, Pillows; our own provisions of Chocolat, Tea, Sugar, Meat, Wine, Spirits, and every Thing that We wanted. We carried our own Butter, Cheese, and indeed Salt and Pepper too. We got nothing at the Taverns but Fire, Water, and sometimes Salt and Pepper, and sometimes Wine of the Country at a reasonable rate.
      I have always regretted that We could not find time to make a Pilgrimage to Saint Iago de Compostella. We were informed, particularly by Mr. Lagoanere, that the Original of this Shrine and Temple of St. Iago was this. A certain Shepherd saw a bright Light there in the night. Afterwards it was revealed to an Archbishop that St. James was buried there. This laid the Foundation of a Church, and they have built an Altar on the Spot where the Shepherd saw the Light. In the time of the Moors, the People made a Vow, that if the Moors should be driven from this Country, they would give a certain portion of the Income of their Lands to Saint James. The Moors were defeated and expelled and it was reported and believed, that Saint James was in the Battle and fought with a drawn Sword at the head of the Spanish Troops, on Horseback. The People, believing that they owed the Victory to the Saint, very chearfully fulfilled their Vows by paying the Tribute. But within a few Years, a Duke of Alva, a desendant of the famous Duke of that name, but probably grown more Philosophical at least less catholick than his Ancestor, has refused to pay for his Estate. This Refusal has given rise to a Lawsuit, which has been carried by appeal to Rome. The Duke attempted to prove that Saint James was never in Spain. The Pope has suspended the Cause, and it is suspected because His Holiness doubts whether it is safe to trust the Dukes Evidence before the Public.
      Upon the Supposition that this is the place of the Sepulture of Saint James, there are great numbers of Pilgrims, who visit it, every Year, from France, Spain, Italy and other parts of Europe, many of them on foot.
      Saint Iago is called the Capital of Gallicia, because it is the Seat of the Archbishop and because Saint James is its Patron: but Corunna is in Fact the Capital as it is the Residence of the Governor, the Audiencia &c. &c.
      We travelled this day from Baamonde to Lugo, and passed the River Minho which originates in the Mountains of Asturia, and flows down through Portugal.
     